Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 2/01/2021.  Claims 4, 5, 9, 13, 14, 24, 32, 53, 55, 60, and 68-77 are pending and considered on the merits.

Election/Restriction Requirement
Applicant’s election of Group III claims 13 and 14, without traverse, in the reply filed on 2/1/21 is acknowledged.  However the Applicant did amend claims 4, 5, 9, 24, 32, 53, 55, 60, and 68-77 to depend from claim 13, so they are now included in examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the mammal’s colon has antibiotic resistance genes” is confusing.  This phrase reads as the 
Since this claim does not provide an additional step to the method and only an intended result (i.e reduction of antibiotic resistance genes), then art reading on the steps of claim 13 will also read on this claim. 


Claim Interpretation
Many of these claims are drawn to the intended results of the method steps executed in claim 13.  These include:
Administrating the composition of claim 13 maintains the level of SCFA (i.e. short chain fatty acid), pH, amount of bifidobacteria, or B. infantis in the feces of the mammal;
Increase in the lactate:acetate ratio, decrease pathogenic microbe levels, acidity, bifidobacteria levels  in feces;
Reduction in antibiotic resistance gene load;
The identity of the SCFA and the amount of SCFA in the microbiome; and 
Reduces pathogenic bacteria including Salmonella, E. coli, Enterobacteria, Clostridium, and/ or Klebsiella.
Therefore these limitations are not afforded significant patentable weight and art reading on the method steps of the claim will also read on the intended results since 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 13, 14, 24, 32, 53, 55, 60, 68-75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2012/0172319, IDS 5/12/2020) in light of support by Morinaga (B. infantis M-63).
Chow et al. teach administering the following composition to infants and toddlers:
Human Milk Oligosaccharides (HMOs) 3’-sialyllactose, 6’-sialyllactose, 2’fucosallactose, 3’-fucosyllactose, Lacto-N-tetraose, and lacto-N-neotetraose [0072]; and
Probiotics including B. infantis M-63 and /or B. breve [0099].
It is noted that B. infantis M-63 is a Bifodobacterium longum subspecies infantis as supported by Morinaga.  

	Why Chow et al. does not expressly teach the infant is a ‘dysbiotic infant’, this would be obvious in view of how this term is defined. The Applicant Specification states “Dysbiosis can be further defined as inappropriate diversity or distribution of species abundance for the age of the human or animal”.  Since the method of Chow et al. is to promote the growth of microbiotia in the gastrointestinal tract of infants [0096 and 0147], then dysbiotic infants would also be treated with this method since growing the microbiota in the gastrointestinal tract will balance the diversity and/or distribution of probiotic species. Also Chow et al. intends their method to reduce diarrhea and gut inflammation [0146] which are the physical symptoms of dysbiosis (Applicant’s Specification, [0029].  Therefore it would be obvious to use the method of Chow et al. on a dysbiotic infant.  
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
76 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Chow et al. (US 2012/0172319) in light of support by Morinaga (B. infantis M-63)as applied to claims 4, 5, 9, 13, 14, 24, 32, 53, 55, 60, 68-75 and 77  above, and further in view of  Bannister-Tyrrell et al. (Australian and New Zealand Journal of Obstetrics and Gynaecology 2015).  
While Chow et al. teach administering the composition of claim 13 to a preterm infant, they do not teach their preterm infant was delivered by cesarean section.  However this would be obvious in view of Bannister-Tyrrell et al. who teach that preterm infants are often delivered by cesarean section that comprise 55% of the deliveries at 36-31 weeks gestation and 36% of the deliveries at 34-36 weeks gestation (pg. 351 Results).  Therefore it would be obvious to use the method of Chow et al. on preterm babies delivered by cesarean section since this is a common method of delivery for these babies and Chow et al. generically discloses their method is suitable for preterm babies.  
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699